
	
		I
		112th CONGRESS
		1st Session
		H. R. 1218
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Shuster
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to allow a State
		  to use as a credit toward the non-Federal share requirement for funds made
		  available to carry out such title the Appalachian development highway system
		  program.
	
	
		1.Eligibility for non-Federal
			 share creditSection
			 120(j)(1)(A) of title 23, United States Code, is amended by striking and
			 the Appalachian development highway system program under section 14501 of title
			 40.
		
